         Case 1:16-cr-00631-DC Document 85 Filed 09/23/20 Page 1 of 1




                                                                   Shon Hopwood
                                                        HOPWOOD & SINGHAL PLLC
                                                       1701 Pennsylvania Ave. NW
                                                                        Suite 200
                                                            Washington, DC 20006
                                                                     402.889.0588
                                                        shon@hopwoodsinghal.com

September 23, 2020
Honorable Denny Chin
U.S. Court of Appeals
For the Second Circuit
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

   Re: United States v. Nicholas Mitsakos, No. 1:16-cr-00631-DC

Dear Judge Chin,

I am writing in regard to Mr. Mitsakos’ motion for early termination of supervised
release, which was filed on August 27, 2020. Although the Court has yet to order the
government to respond to Mr. Mitsakos’ motion, I reached out to the U.S. Probation
Office that exercises supervision over Mr. Mitasakos’ supervised release.

Probation Office Daniel Landeros responded back and said that he had discussed the
matter with his supervisor and that the Probation Office does not oppose Mr.
Mitasakos’ request for early termination of supervised release, with the
understanding that Mitsakos must still make his required restitution payments. See
Attached Email from Daniel Landeros.

Thank you for your consideration.

Sincerely,




Shon Hopwood



Encl: Email from Daniel Landeros

                                                                                  1

                            HOPWOOD & SINGHAL PLLC
